Exhibit F
July 10, 2019

To Whom It My Concern:

Iam writing on behalf of my nephew Daniel Egipciaco. Daniel is an integral part of our
family and we are looking forward to welcoming him home.

When Daniel comes home he will be a member of my household.I currently live on my
own, and have a spare bedroom awaiting his return. Daniel has family members in this
vicinity, as well as our church community to encourage and assist him in reestablishing
himself.

Daniel is a very articulate young man, which has much he can contribute to society.
Iplan to inquire thru my church family and community leaders regarding job placement
and further educational opportunities for Daniel.Iassure you, that when Daniel comes
home he will have the emotional, spiritual, and community support he needs. As a family,
we look forward to welcoming him home with love and encouragement; and anticipate
working together so that he may continue on the right path; towards a positive and
productive future.

 Thank you for your time and consideration.

Sincerely,

Anna Felipe

Corona, NY 11368
